Citation Nr: 1744285	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease (DJD) based on recurrent subluxation or lateral instability.

2.  Entitlement to a separate compensable rating for left knee DJD based on limitation of motion.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for left leg disability, to include as secondary to service-connected lumbar spine degenerative disc disease.

5.  Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to September 1985, with additional service in the Washington Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

When this matter was initially before the Board in July 2016, the Board denied an increased rating for the Veteran's left knee degenerative joint disease, reopened a new and material evidence claim for service connection for right shoulder pain, denied a service connection claim for a right foot disability, and denied a service connection claim for a right ankle disability.  Claims for entitlement to service connection for bilateral shoulder, left ankle, left foot, left leg, and right eye disabilities were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
	
Pursuant to a February 2017 Joint Motion for Partial Remand, the Court vacated and remanded the portion of the Board's decision regarding the issue of entitlement to an increased rating for her left knee.  The Court did not disturb the Board's denial of service connection for her right foot or right ankle disabilities. 

Development as to service connection claims for her bilateral shoulders, left ankle, left foot, left leg and right eye disabilities was conducted.  In a February 2017 rating decision, the Veteran was granted service connection for a left shoulder strain and a right shoulder acromioclavicular joint osteoarthritis and strain.  An April 2017 rating decision granted service connection for left foot pain.  Therefore, the issues concerning her bilateral shoulders and left foot are no longer in appellate status.   An April 2017 supplemental statement of the case was issued, and the claims are once again before the Board.  In a May 2017 BVA Remand the Board remanded the Veteran's claims for increased ratings for her service-connected left knee for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the following claims in May 2017: (1) entitlement to a rating in excess of 20 percent for left knee DJD based on recurrent subluxation or lateral instability and (2) entitlement to a separate compensable rating for left knee DJD based on limitation of motion.

The Remand requested various outstanding treatment records be obtained and an additional VA examination be provided to the Veteran.  Although additional treatment records were obtained and she was afforded an appropriate VA examination, no further action was undertaken with respect to these issues.  

That is, the RO did not readjudicate the claims or promulgate a supplemental statement of the case (SSOC), as had been requested by the Board in its May 2017 Remand.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not substantial compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of her claims and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2016).

The Board also remanded the following claims in July 2016: (1) entitlement to service connection for a left ankle disability, (2) entitlement to service connection for a left leg disability, to include as secondary to service-connected lumbar degenerative disc disease and (3) entitlement to service connection for a right eye disability.

The Remand requested various outstanding records regarding her periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Washington National Guard, and additional VA examinations be provided to the Veteran. VA examinations and opinions were initially provided to the Veteran in October 2016.  An April 24, 2017 supplemental statement of the case (SSOC) was issued.  Unfortunately, this April 2017 SSOC did not consider an April 25, 2017 addendum opinion provided by an ophthalmologist regarding her eye and April 24, 2017 addendum opinions provided by an internist regarding her left ankle and left leg.  The April 2017 SSOC specifically notes that the only evidence considered were medical opinions received April 6, 2017.  An additional SSOC should have been provided following the addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not substantial compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claims and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




